Case 1:21-cv-10065-ADB Document 1-5 Filed 01/13/21 Page 1 of 4




        Exhibit B
         Case 1:21-cv-10065-ADB Document 1-5 Filed 01/13/21 Page 2 of 4


                    UNITED STATES ENVIRONMENTAL PROTECTION AGENCY
                                   WASHINGTON, D.C. 20460



                                                  EXTERNAL CIVIL RIGHTS COMPLIANCE OFFICE
                                                        OFFICE OF GENERAL COUNSEL




June 29, 2020


In Reply Refer to:
Complaint Nos. 01NO-20-R1; 02NO-20-R1; 03NO-20-R1

Amy Laura Cahn, Esq.
Conservation Law Foundation
Counsel for Complainant Conservation Law Foundation
alcahn@clf.org

Lauren Sampson, Esq.
Iván Espinoza-Madrigal, Esq.
Oren Sellstrom, Esq.
Lawyers for Civil Rights
Counsel for Complainant GreenRoots, Inc.
lsampson@lawyersforcivilrights.org

Mr. Joshua M. Daniels
The Law Office of Joshua M. Daniels
Post Office Box 300765
Jamaica Plain, MA 02130
jdaniels@danielsappeals.com

Re: Administrative Complaints 01NO-20-R1, 02NO-20-R1, and 03NO-20-R1


Dear Ms. Cahn, Ms. Sampson, and Mr. Daniels:

On June 2, 2020, the U.S. Environmental Protection Agency (EPA), External Civil Rights
Compliance Office (ECRCO) received an administrative complaint against the Massachusetts
Executive Office of Energy and Environmental Affairs (“EEA”), Massachusetts Department of
Public Utilities (“DPU”), and the Massachusetts Energy Facilities Siting Board (“Board”). The
complaint alleges that EEA, DPU, and the Board discriminated on the basis of national origin in
violation of Title VI of the Civil Rights Act of 1964 and EPA’s nondiscrimination regulation at
40 C.F.R. Part 7, by failing to provide meaningful language access to the limited English
proficient (LEP) residents of East Boston and Chelsea during the “East Eagle Reliability Project”
public participation process. ECRCO has determined that it will reject and close the complaint
against DPU and the Board. EPA’s jurisdictional determination with regard to EEA will be sent
in a separate letter.
         Case 1:21-cv-10065-ADB Document 1-5 Filed 01/13/21 Page 3 of 4




Ms. Cahn, Ms. Sampson, and Mr. Daniels

Pursuant to EPA’s nondiscrimination regulation, ECRCO conducts a preliminary review of
administrative complaints to determine acceptance, rejection, or referral to the appropriate
Federal agency. See 40 C.F.R. § 7.120(d)(1). To be accepted for investigation, a complaint must
meet the jurisdictional requirements described in the EPA’s nondiscrimination regulation. First,
the complaint must be in writing. See 40 C.F.R. § 7.120(b)(1). Second, it must describe an
alleged discriminatory act that, if true, may violate the EPA’s nondiscrimination regulation (i.e.,
an alleged discriminatory act based on race, color, national origin, sex, age, or disability). Id.
Third, it must be filed within 180 days of the alleged discriminatory act. See 40 C.F.R. §
7.120(b)(2). Finally, the complaint must be filed against an applicant for, or recipient of, EPA
financial assistance that allegedly committed the discriminatory act. See 40 C.F.R. § 7.15.

EPA must reject the complaint filed against DPU and the Board for lack of personal jurisdiction.
Specifically, EPA was unable to identify any direct or indirect financial assistance from EPA to
DPU or the Board. As a result, ECRCO will reject and close the complaint against these two
agencies as of the date of this letter. EPA’s determination is not binding on any other agency
and does not preclude you from filing a complaint with any other federal agency or state agency.

While ECRCO has determined that EEA is a recipient of EPA financial assistance, ECRCO has
not yet finalized its jurisdictional determination with respect to the issues raised by the
complaint. You will be notified as soon as ECRCO makes its final jurisdictional determination
with respect to EEA.

No one may intimidate, threaten, coerce, or engage in other discriminatory conduct against
anyone because he or she has either taken action or participated in an action to secure rights
protected by the civil rights requirements that we enforce. See 40 C.F.R. § 7.100. Any individual
alleging such harassment or intimidation may file a complaint with ECRCO.

If you have questions about this letter, please feel free to contact me at (202) 564-9649, by email
at dorka.lilian@epa.gov, or Brittany Robinson, Case Manager, at (202) 564-0727, by email at
robinson.brittany@epa.gov, or Zahra Khan, Case Manager, at (202) 564-0460, by email at
khan.zahra@epa.gov.

                                                     Sincerely,




                                                     Lilian S. Dorka, Director
                                                     External Civil Rights Compliance Office
                                                     Office of General Counsel



                                                 2
        Case 1:21-cv-10065-ADB Document 1-5 Filed 01/13/21 Page 4 of 4




Ms. Cahn, Ms. Sampson, and Mr. Daniels



cc:   Angelia Talbert-Duarte
      Associate General Counsel
      Civil Rights & Finance Law Office

      Deb Szaro
      Deputy Regional Administrator
      Deputy Civil Rights Official
      U.S. EPA Region 1

      Carl Dierker
      Regional Counsel
      U.S. EPA Region 1




                                          3
